Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in an interview with Cameron Sneddon on Wednesday, December 15, 2021.

	Replace all claims with the following claim set:

1.  (currently amended)  A fracturing fluid, comprising:
	at least a first tracking fluid stage and a second tracking fluid stage, each of the stages comprising:
	an aqueous base fluid;
	a gel;
	a proppant material; and
	hydrophilic pulp fibers having a fiber length between about 0.5 to 1 mm, wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10, and 
wherein the fiber length is different in each of the stages.

2.  (cancelled)

3.  (previously presented)  The fracturing fluid of claim 1, wherein the hydrophilic pulp fibers are microfibrillated cellulose, having lengths between 100 nm and 500 mm.

4.  (previously presented)  The fracturing fluid of claim 1, further comprising nanofibrillated cellulose fibers, having lengths between 100 nm and 1 mm.

5.  (previously presented)  The fracturing fluid of claim 1, wherein the hydrophilic pulp fibers have a length up to about 6 millimeters.

6.  (previously presented)  The fracturing fluid of claim 1, wherein the width of the hydrophilic pulp fibers is from about 10 microns to 50 microns.

7.  (previously presented)  The fracturing fluid of claim 1, wherein the amount of hydrophilic pulp fibers used in the fracturing fluid is from about 1 lb/1000 gallons fluid to 100 lbs/1000 gallons fluid.

8.  (currently amended)  A method of performing a fracturing operation, comprising:
	injecting a fracturing fluid into a wellbore, wherein the fracturing fluid comprises wherein the hydrophilic pulp fibers have and wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10.

9. - 11.  (cancelled)

12.  (currently amended)  A method of performing a fracturing operation, comprising:
	injecting a first fracturing fluid stage having a gel and a first pulp fiber material therein into a subterranean formation; and
	injecting a second fracturing fluid stage having a gel and a second pulp fiber material therein into the subterranean formation;
wherein at least one of the first or the second pulp fiber material transports proppant into fractures within the subterranean formation, wherein the first or the second pulp fiber material has with and wherein the estimated fracture width for the first fracturing fluid stage is different from the estimated fracture width for the second fracturing fluid stage.

13.  (previously presented)  The method of claim 12, wherein the first pulp fiber material has a shorter length than the second pulp fiber material.

14.  (previously presented)  The method of claim 13, wherein the fracturing fluid having the first pulp fiber material is injected prior to injecting the fracturing fluid having the second pulp fiber material.

15.  (previously presented)  The method of claim 14, wherein the first pulp fiber material is the hydrophilic pulp fiber material, and the second pulp fiber material is a synthetic fiber material having a longer length than the first pulp fiber material.

16.  (previously presented)  The method of claim 14, wherein the first pulp fiber material is nanofibrillated cellulose.

17.  (previously presented)  The method of claim 12, further comprising:
	injecting a fracturing fluid having a third pulp fiber material therein into the subterranean formation.

18.  (previously presented)  The method of claim 17, wherein the third pulp fiber material has a longer length than both the first and second pulp fiber materials.

19.  (previously presented)  The method of claim 18, wherein the fracturing fluid having the third pulp fiber material is injected after injecting the fracturing fluids having the first and second pulp fiber materials.

20.  (previously presented)  The method of claim 18, wherein the first pulp fiber material is nanofibrillated cellulose and the second pulp fiber material is microfibrillated cellulose, and the third pulp fiber material is a synthetic fiber.

21.  (previously presented)  The method of claim 20, wherein the third pulp fiber material is polylactic acid (PLA).

Reasons for Allowance
Upon review and consideration of the Pre-Appeal Conference Summary dated 12/17/2021, the Examiner’s Amendment regarding the minor claim amendments to correct grammatical errors, and after updating the examiner’s search, the examiner finds the claims novel and the Applicant’s arguments persuasive. The examiner finds persuasive pages 2-6 of the applicant’s remarks/arguments in the Pre-Appeal Conference dated 11/22/2021.  More specifically, the combination of the cited references Panga et al (U.S Pub 2012/0247764), Du et al (U.S Patent 8,731,889) and Saini et al (U.S Pub 2015/0101808) all fail to disclose and/or teach “hydrophilic pulp fibers wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10.”
Thus, the examiner finds Independent claims 1, 8 and 12 (and their corresponding dependent claims) allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674